

116 HRES 366 IH: Expressing support for designation of May as Stroke Awareness Month.
U.S. House of Representatives
2019-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 366IN THE HOUSE OF REPRESENTATIVESMay 9, 2019Mrs. Beatty submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for designation of May as Stroke Awareness Month.
	
 Whereas stroke, also known as a cerebrovascular accident, is an acute neurologic injury that occurs when the blood supply to a part of the brain is interrupted by a clot in the artery or a burst of the artery;
 Whereas stroke is a medical emergency that can cause permanent neurologic damage or even death if not promptly diagnosed and treated;
 Whereas in the United States, stroke is now the fifth leading cause of death; Whereas, according to the Centers for Disease Control and Prevention, 1 person in the United States dies from stroke every 4 minutes;
 Whereas every year, approximately 795,000 people in the United States have a stroke; Whereas the direct (medical) costs of stroke are $17.5 billion annually, and total costs (both medical and lost productivity) are $33.6 billion;
 Whereas stroke is a leading cause of serious long-term disability; Whereas those disabilities may require ongoing physical, occupational, speech-language, and other therapy and surgeries;
 Whereas the permanent health concerns and treatments resulting from stroke have a considerable impact on children, families, and society; and
 Whereas May would be an appropriate month to designate as National Stroke Awareness Month: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of Stroke Awareness Month;
 (2)encourages the people of the United States to support the efforts, programs, services, and advocacy of organizations that work to enhance public awareness of stroke; and
 (3)encourages continued coordination and cooperation between government, researchers, families, and the public to improve treatments and prognoses for individuals who suffer strokes.
			